In an action to recover damages for breach of an employment contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Robbins, J.), entered March 31,1994, which granted the defendant’s motion for summary judgment dismissing the complaint and denied the plaintiff’s cross motion to amend her complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, who was an employee at will, could be terminated by the defendant employer for any error or for no reason at any time (see, Sabetay v Sterling Drug, 69 NY2d 329, 333). Contrary to the plaintiff’s contention, the defendant’s right of discharge was not expressly limited by the company’s employee manual (see, Sabetay v Sterling Drug, supra; Weiner v McGrawHill, Inc., 57 NY2d 458; Norvinger v Eden Park Health Servs., 167 AD2d 590, 591). There being no issue of fact, the defendant’s motion for summary judgment was properly granted. *555The plaintiff’s remaining contentions relevant to the summary judgment motion are without merit.
The plaintiff’s cross motion to amend her complaint was properly denied although the court’s reason therefor was erroneous. An at-will employee is not barred from bringing a claim based on the statutorily impermissible practices of the employer such as discrimination based on marital status, disability, or national origin as alleged by the plaintiff (see, Executive Law § 296 [1] [a]; Matter of State Div. of Human Rights v County of Onondaga Sheriff’s Dept., 71 NY2d 623, 630). However, the allegations in the plaintiff’s proposed amended complaint are devoid of merit (see, Brown v Samalin & Bock, 155 AD2d 407; Safarowic v Dinozzi Bldg. Corp., 206 AD2d 356). O’Brien, J. P., Ritter, Copertino and Krausman, JJ., concur.